NUMBER 13-21-00204-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                               IN RE LETICIA BETANCOURT


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Tijerina
                   Memorandum Opinion by Justice Tijerina1

        Relator Leticia Betancourt filed a petition for writ of mandamus in the above cause

seeking to compel the trial court to vacate its order denying relator’s motion to dismiss

the underlying lawsuit as “baseless,” and to instead grant relator’s motion to dismiss. See

TEX. R. APP. P. 91a (allowing a party to file a motion “to dismiss a cause of action on the

grounds that it has no basis in law or fact”).



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
      Mandamus is both an extraordinary remedy and a discretionary one. In re Garza,

544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain mandamus

relief, a relator must establish that the trial court committed a clear abuse of discretion

and there is no adequate appellate remedy. In re Nationwide Ins. Co. of Am., 494 S.W.3d

708, 712 (Tex. 2016) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex.

1992) (orig. proceeding). An abuse of discretion occurs when a trial court’s ruling is

arbitrary and unreasonable or is made without regard for guiding legal principles or

supporting evidence. In re Garza, 544 S.W.3d at 840; In re Nationwide Ins. Co. of Am.,

494 S.W.3d at 712. Given the lack of an interlocutory appeal, the denial of a Rule 91a

motion to dismiss may be subject to review by mandamus. In re Essex Ins. Co., 450

S.W.3d 524, 528 (Tex. 2014) (orig. proceeding) (per curiam) (balancing the benefits of

mandamus review against the detriments and concluding that mandamus was

appropriate to review the denial of a Rule 91a motion to dismiss “to spare the parties and

the public the time and money spent on fatally flawed proceedings”); In re Odebrecht

Constr., Inc., 548 S.W.3d 739, 745 (Tex. App.—Corpus Christi 2018, orig. proceeding)

(stating that “mandamus review of orders denying Rule 91a motions comports with the

Legislature’s requirement for an early and speedy resolution of baseless claims.”).

      The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not met her burden to obtain

relief. See TEX. R. APP. P. 91a; Bethel v. Quilling, Selander, Lownds, Winslett & Moser,

P.C., 595 S.W.3d 651, 655–56 (Tex. 2020) (concluding that Rule 91a permits motions to


                                            2
dismiss based on affirmative defenses “if the allegations, taken as true, together with

inferences reasonably drawn from them, do not entitle the claimant to the relief sought,”

but does not allow such motions when the affirmative defenses “will not be conclusively

established by the facts alleged in a plaintiff’s petition”); City of Dallas v. Sanchez, 494

S.W.3d 722, 724 (Tex. 2016) (per curiam) (“We review the merits of a Rule 91a motion

de novo because the availability of a remedy under the facts alleged is a question of law

and the rule’s factual-plausibility standard is akin to a legal-sufficiency review”).

Accordingly, we deny the petition for writ of mandamus.



                                                               JAIME TIJERINA
                                                               Justice

Delivered and filed on the
12th day of July, 2021.




                                             3